Per Curiam,
We find nothing in this record that would justify a reversal of the judgment entered on the verdict in favor of the defendant.
The first four specifications allege error in the excerpts, from the learned trial judge’s charge, recited therein. The subject of complaint in the fifth is “ that the charge, as a whole, was inadequate and tended to mislead the jury.” These specifications may be disposed of together in a few words. Considering the charge as a whole, we find no error therein of which the plaintiff has any just reason to complain. It is neither inadequate nor misleading. There is nothing in either of these specifications that requires further notice. Neither of them is sustained.
There was no error in permitting the witness to answer the question recited in the sixth and last specification.
Judgment affirmed.